U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File No.: 0-18834 CUSIP: (Check One): oForm 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form N-SAR For Period Ended: March 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form.Please Print orType. Nothing in this form shall be construed to imply that the Commission hasverified any information contained herein. If the notification relates to a portion of the filing checked above, identifythe Item(s) to which the notification relates: PART I - Registrant Information Klever Marketing, Inc. Full Name of Registrant N/A Former Name if Applicable PO Box 711308 Address of Principal Executive Offices (Street and Number) Salt Lake City, Utah 84171 City, State and Zip Code PART II - Rules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expenseand the registrant seeks relief pursuant to Rule 12b-25(b), the following shouldbe completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without reasonable effort of expense; X (b) The subject annual report, semi-annual report, transition report on Form 10-K,20-F, 11-K, or N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Qor portion thereof will be filed on or before the fifth calendar day following the prescribed due date;and (c) The accountant’s statement or other exhibit required by Rule 12b-25 (c) has been attached if applicable. PART III - Narrative State below in reasonable detail the reasons why Forms 10-K,20-F, 11-K, 10-Q,N-SAR, or the transition report or portion thereof, could notbefiled within the prescribed time period. The Registrant was unable without unreasonable effort and expense to prepare itsaccounting records and schedules in sufficient time to allow its accountants tocomplete their review of the Registrant's financial statements for the period endedMarch 31, 2010before the required filing date for the subjectQuarterly Reporton Form 10-Q.The Registrant intends to file the subject Quarterly Reporton Form 10-Q on or before thefifth calendar day following the prescribeddue date. PART IV - Other Information (1)Name and telephone number of person to contact in regard to this notification. Paul G. Begum 847-6444 (Name) Area Code (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Actof 1940 during the preceding 12 months or for such shorterperiod that theregistrant was required to file such report(s) been filed? If answer is no,identify report(s). x Yes o No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by theearnings statement to be included in the subject report or portion thereof? o Yesx No If so, attach an explanation of the anticipated change, both narratively andquantitatively, and, if appropriate, state the reasons why a reasonable estimateof the results cannot be made. Klever Marketing, Inc. (Name of Registrant as Specified in Charter) has causedthisnotificationto be signed on itsbehalf by theundersignedhereunto duly authorized. Date:May 18, 2010 /s/ Paul G. Begum Paul G. Begum President & Chief Executive Officer ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
